I find reversible error.
Plaintiff, Conlin and Baumgartner were joint adventurers and information sought by one from defendant Stivers, in behalf of the joint enterprise and so furnished by Stivers, was admissible, and the court was in error in excluding the two letters so written by Stivers to Conlin.
The court was also in error in excluding the letter of the joint adventurers to Mr. Stivers, after indorsement of the obligation and with actual, or chargeable knowledge of now asserted fraud, perpetrated by Mr. Stivers, and tendering, not a compromise, but a new and substitute arrangement.
Judgment should be reversed, with costs to defendant Stivers.
POTTER, C.J., concurred with WIEST, J.
  The late Justice NELSON SHARPE took no part in this decision. *Page 284